Case 1:18-cv-03159-RLM-MJD Document 67 Filed 08/21/20 Page 1 of 8 PageID #: 1248




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 DAWN RIDDLE,                              )
 MATT RIDDLE,                              )
                                           )
                Plaintiffs,                )
       v.                                  )
                                           )
                                           )
  INDIANA DEPARTMENT OF                    )         Cause No. 1:18-cv-03159-RLM-MJD
  CHILD SERVICES,                          )
  JOANIE CRUM,                             )
  LYNDSAY KRAUTER,                         )
  LORI R. KING,                            )
  KRISTINA C. HIATT,                       )
  ELIZABETH DICKERSON,                     )
  SHANDELL FOUST,                          )
                                           )
                  Defendants.              )

                                OPINION AND ORDER

       Dawn and Matt Riddle brought suit against the Indiana Department of

 Child Services and several employees of the state and county agencies alleging

 violation of the Riddles’ constitutional rights, conspiracy to violate those rights,

 false arrest, false imprisonment, abuse of process, and defamation. The

 defendants have moved for summary judgment on all claims. For the following

 reasons, the court grants the defendants’ motion.



                                   I.    BACKGROUND

       All of the important things that happened out of court were in 2016. DCS

 investigated a report that Matt Riddle was abusing his children. Lori King, a DCS

 Family Care Manager, went to Tipton High School to speak to M.R., one of the
Case 1:18-cv-03159-RLM-MJD Document 67 Filed 08/21/20 Page 2 of 8 PageID #: 1249




 children, who confirmed that Matt physically abused the children. The next day,

 Family Care Manager Greg Alley went to the Riddles’ home and spoke to M.R.

 and Matt. This time M.R. denied that Matt abused the children. Two days later,

 a second report of abuse came to the Abuse/Neglect hotline. Ms. King went to

 Tipton High School and spoke to M.R. and the Riddles’ 18-year-old daughter,

 Katie. The day after speaking to M.R. and Katie, Family Care Manager King went

 to the family’s home and detained M.R. and J.R. Katie accompanied them. Two

 days after Family Care Manager King detained M.R. and J.R., the Tipton Circuit

 Court held an Initial Detention Hearing, at which the court found that the

 removal of M.R. and J.R. was supported by probable cause. The court eventually

 held that M.R. and J.R. were children in need of services. Because the court had

 waited too long to hold the fact-finding hearing, the Indiana Court of Appeals

 reversed the adjudication that M.R. and J.R. were children in need of services.

 Dawn and Matt Riddle then sought expungement of the case, which the trial

 court granted.



                              II.   STANDARD OF REVIEW

       Summary judgment is appropriate when “the pleadings, discovery

 materials, disclosures, and affidavits demonstrate no genuine issue of material

 fact.” Protective Life Ins. Co. v. Hansen, 632 F.3d 388, 391-392 (7th Cir. 2011).

 The movant has the burden of demonstrating to the court that there exists no

 genuine issue of material fact. Celotex Corp v. Catrett, 477 U.S. 317, 323 (1986).

 The evidence must be viewed in the light most favorable to the non-moving party.


                                         2
Case 1:18-cv-03159-RLM-MJD Document 67 Filed 08/21/20 Page 3 of 8 PageID #: 1250




 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). When the movant has

 met its burden, the opposing party can’t rely solely on the allegations in their

 pleadings but must “point to evidence that can be put in admissible form at trial,

 and that, if believed by the fact-finder, could support judgment in his favor.”

 Marr v. Bank of America, N.A., 662 F.3d 963, 966 (7th Cir. 2011); see also Steen

 v. Myers, 486 F.3d 1017, 1022 (7th Cir. 2007) (quoting Hammel v. Eau Galle

 Cheese Factory, 407 F.3d 852, 859 (7th Cir. 2005) (summary judgment is “the

 put up or shut up moment in a lawsuit, when a party must show what evidence

 it has that would convince a trier of fact to accept its version of the events.”)).

 The non-moving party cannot rely on conclusory allegations. Smith v. Shawnee

 Library System, 60 F.3d 317, 320 (7th Cir. 1995). Instead, the non-moving party

 must affirmatively demonstrate with “specific facts” that a genuine issue exists

 that requires trial. Gabrielle M. v. Park Forest-Chicago Heights, Ill. Sch. Dist.

 163, 315 F.3d 817, 822 (7th Cir. 2003) (emphasis in original). Inability to prove

 an essential element of the alleged activity makes other facts immaterial. Celotex

 v. Catrett, 477 U.S. at 323.



                                     III.   DISCUSSION

                                A.     Precluded claims

       The defendants argue that the state court’s determination that DCS had

 probable cause to remove the children precludes all claims that require an

 absence of probable cause. The Riddles respond that the court can’t consider the

 state court’s rulings on probable cause because the records of the case have been


                                            3
Case 1:18-cv-03159-RLM-MJD Document 67 Filed 08/21/20 Page 4 of 8 PageID #: 1251




 expunged. The court is satisfied that it can consider the Indiana court’s finding

 of probable cause, despite the case’s expungement. Indiana Code 31-99-8-7

 provides that

       If a person whose records are expunged brings an action that might
       be defended with the contents of the records, the defendant is
       presumed to have a complete defense to the action. For the plaintiff
       to recover, the plaintiff must show that the contents of the expunged
       records would not exonerate the defendant.

 This statute isn’t conclusive as to this case because there is no question about

 the content of expunged record, but it clearly indicates that Indiana law doesn’t

 preclude a court from ever considering the content of an expunged record.

       The Riddles argue that the state court judgment found that there wasn’t

 probable cause, citing to Plaintiff’s Exhibit D. Exhibit D is a collection of

 declarations, so the court believes that the Riddles intended to refer the court to

 Exhibit E. Exhibit E is the Tipton Circuit Court’s expungement order. That order

 doesn’t find that there wasn’t probable cause; it notes instead that the court of

 appeals decided that the case “should have been dismissed in January 2017,

 prior to any fact-finding determination or dispositional hearing occurring

 thereafter.” See also D.R. v. Ind. Dep't of Child Servs. (In re J.R.), 98 N.E.3d 652,

 655 (Ind. Ct. App. 2018). This order doesn’t find that there wasn’t probable cause

 to remove the children. The initial detention hearing occurred on September 29,

 2016, months before the case should have been dismissed. The trial court found

 that there was probable cause to remove both J.R. and M.R. and neither the

 court of appeals decision nor the order expunging the case reversed the probable

 cause determination.


                                          4
Case 1:18-cv-03159-RLM-MJD Document 67 Filed 08/21/20 Page 5 of 8 PageID #: 1252




       The doctrine of issue preclusion bars this court from adjudicating the

 claims that require an absence of probable cause. Once a party has litigated an

 issue and lost, issue preclusion prevents it from relitigating the issue. Jensen v.

 Foley, 295 F.3d 745, 748 (7th Cir. 2002). Federal courts apply the preclusion

 law of the state that rendered the opinion. Id. “In determining whether issue

 preclusion is applicable, a court must engage in a two-part analysis: (1) whether

 the party in the prior action had a full and fair opportunity to litigate the issue,

 and (2) whether it is otherwise unfair to apply issue preclusion given the facts of

 the particular case.” Angelopoulos v. Angelopoulos, 2 N.E.3d 688, 696 (Ind. Ct.

 App. 2013). The Riddles had a full and fair opportunity to litigate whether DCS

 had probable cause to remove the children at the initial detention hearing. The

 purpose of the detention hearing was specifically to determine whether probable

 cause existed. Dawn and Matt Riddle appeared in person and by counsel. A

 Court Appointed Special Advocate represented the children. The Riddles have

 provided no reason it would be otherwise unfair to apply issue preclusion in this

 case. The court found probable cause to remove the children, so while the state

 case was reversed, then expunged, for a different error, this court is precluded

 from reconsidering the same issue. Jensen v. Foley, 295 F.3d at 748.

       Several of the Riddles’ claims require an absence of probable cause to

 succeed. In relation to the seizure of the children by DCS, claims for violations

 of their Fourth Amendment and procedural due process rights require a lack of

 probable cause to remove the children. Coley v. Abell, 682 F. App'x 476, 478 (7th

 Cir. 2017); Ind. Code. § 31-34-2-3. Probable cause is an absolute defense to §


                                          5
Case 1:18-cv-03159-RLM-MJD Document 67 Filed 08/21/20 Page 6 of 8 PageID #: 1253




 1983 claims for false arrest and illegal seizure and arrest. Padula v. Leimbach,

 656 F.3d 595, 601 (7th Cir. 2011); Sroga v. Weiglen, 649 F.3d 604, 608 (7th Cir.

 2011). As discussed next, a lack of probable cause is an essential element of a

 claim for abuse of process. Because the court can’t reconsider the existence of

 probable cause, the defendants are entitled to judgment on these claims as a

 matter of law.

       To survive summary judgment on the abuse of process claim , the Riddles

 must point to evidence that: (1) they have satisfied the elements of a state law

 cause of action for malicious prosecution; (2) the malicious prosecution was

 committed by state actors; and (3) they were deprived of liberty. Welton v.

 Anderson, 770 F.3d 670, 674 (7th Cir. 2014). Under Indiana law, there are four

 elements of a malicious prosecution claim: “(1) the defendant instituted or

 caused to be instituted an action against the plaintiff; (2) the defendant acted

 with malice in doing so; (3) the defendant had no probable cause to institute the

 action; and (4) the original action was terminated in the plaintiff's favor.” Ingram

 v. Diamond Equip., Inc., 118 N.E.3d 1, 7 (Ind. Ct. App. 2018). Since Indiana law

 requires a lack of probable cause to sustain an action for malicious prosecution,

 the Indiana court’s determination that DCS had probable cause to pursue the

 action prevents a contrary finding by this court. 1


 1 In their response brief, the Riddles challenged most of the exhibits the defendants
 submitted with their summary judgment motion. Most of those objections went to
 authentication; if there was a problem with the exhibits as originally submitted, the
 defendants mooted the objections with proof of authentication submitted with their
 reply. The Riddles also objected to the defendants’ use of the record of the state case
 because it had been expunged. Because, as this opinion explains with respect to the
 issue preclusion arguments, expungement didn’t erase the fact that the state court

                                             6
Case 1:18-cv-03159-RLM-MJD Document 67 Filed 08/21/20 Page 7 of 8 PageID #: 1254




                               B.     Conspiracy claim

       The defendants argue that the intercorporate conspiracy doctrine entitles

 them to summary judgment on the Riddles’ conspiracy claim. The intercorporate

 conspiracy doctrine provides that employees of a corporation pursuing its lawful

 business jointly do not become “conspirators” when acts within the scope of their

 employment are said to be discriminatory or retaliatory. Wright v. Ill. Dep't of

 Children & Family Servs., 40 F.3d 1492, 1508 (7th Cir. 1994). Our court of

 appeals has applied the intercorporate conspiracy doctrine to claims against

 government agencies under § 1985. Id. at 1508-1509. Most district courts within

 this circuit have held that the intercorporate conspiracy doctrine applies to §

 1983 claims as well. See Tabor v. City of Chi., 10 F. Supp. 2d 988, 994 (N.D. Ill.

 1998) (collecting cases). The Riddles didn’t respond to the defendants’ assertion

 that the intercorporate doctrine applies to this case.

       While the Riddles allege in the complaint that the defendants acted in

 concert with private individuals, they cite to no evidence to that effect. The only

 evidence to which they cite that could conceivably support a claim that DCS

 conspired with any private parties was Katie’s deposition, in which she said (1)

 that her family coached her, (2) that the DCS attorney told her to say what Katie

 had already told DCS at court, and (3) that a family member had gone to DCS

 about allegations of child abuse and domestic violence. None of these actions are




 had found the existence of probable cause, the court needn’t discuss that objection
 further.


                                           7
    Case 1:18-cv-03159-RLM-MJD Document 67 Filed 08/21/20 Page 8 of 8 PageID #: 1255




      unlikely to have been undertaken without an agreement, so they don’t support

      a claim that DCS and the family conspired to remove the children. See Kunik v.

      Racine County, 946 F.2d 1574, 1580 (7th Cir. 1991). Viewed in the light most

      favorable to the Riddles, the evidence doesn’t support an inference that the

      parties acted in concert to deprive the Riddles of their constitutional rights.

                                   C.     Abandoned claims

             The Riddles didn’t respond to the motion for summary judgment on the

      substantive due process claim based on the children’s continued detention,

      procedural due process claims, equal protection claims, or defamation claims.

      Those claims are abandoned. Little v. Mitsubishi Motors N. Am., Inc., 261 F.

      App'x 901, 903 (7th Cir. 2008) (“Mr. Little abandoned his claims regarding

      discrimination,    harassment     and    retaliation   that   occurred   during   his

      employment” when he failed to present facts or develop legal arguments on those

      issues.”).



                                         IV.    CONCLUSION

             Accordingly, the court GRANTS the defendants’ motion for summary

      judgment [Doc. No. 47].

             SO ORDERED.

             ENTERED: August 21, 2020

                                                      /s/ Robert L. Miller, Jr.
                                                    Judge, United States District Court
                                                    For the Southern District of Indiana
                                                    Sitting by designation
Distribution: All electronically
registered counsel of record
                                                8
